94 F.3d 651
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kelvin FORREST, Petitioner-Appellant,v.Margaret PUGH, Commissioner, Dept. of Corrections,Respondent-Appellee.
No. 95-35924.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 8, 1996.*Decided Aug. 12, 1996.

Before:  GOODWIN, BRUNETTI and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Petitioner appeals the district court's dismissal, for failure to exhaust state remedies, of his 28 U.S.C. § 2254 habeas corpus petition.  In his habeas petition, Petitioner argues that the trial court's refusal to allow the testimony of a certain witness violated the Compulsory Process Clause of the Sixth Amendment.  In his state appeals, however, Petitioner challenged the exclusion of the witness's testimony solely on state-law grounds.  Because Petitioner failed to alert the state court to the federal nature of his claim, the district court properly dismissed his petition for failure to exhaust state remedies.   Duncan v. Henry, 115 S.Ct. 887, 888 (1995);   Johnson v. Zenon, No. 94-36052, slip op. 8353, 8360-61 (9th Cir.  July 11, 1996).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3